Name: 96/97/EC: Commission Decision of 12 January 1996 amending Decision 92/542/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  agricultural policy;  trade;  agricultural activity;  means of agricultural production
 Date Published: 1996-01-30

 Avis juridique important|31996D009796/97/EC: Commission Decision of 12 January 1996 amending Decision 92/542/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) Official Journal L 023 , 30/01/1996 P. 0020 - 0022COMMISSION DECISION of 12 January 1996 amending Decision 92/542/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) (96/97/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and imports from third countries of embryos of domestic animals of the bovine species (1), as last amended by Decision 94/113/EC (2), and in particular Article 8 thereof,Whereas Commission Decision 92/452/EEC (3), as last amended by Decision 95/335/EC (4), establishes a list of embryo collection teams and embryo production teams approved in third countries for the export of embryos of domestic animals of the bovine species to the Community;Whereas in accordance with Directive 89/556/EEC, third countries may authorize embryo production teams to provide embryos fertilized or cultured in vitro for export to the European Community;Whereas the competent authorities of Canada have forwarded a list of embryo production teams and amendments to their list of embryo collection teams and the United States of America have forwarded amendments to their list of teams;Whereas it is now necessary to amend the list of approved teams as regards Canada and the United States of America;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. In Part 1 of the Annex to Decision 92/452/EEC, in respect of Canada:(a) the following embryo collection team is added:>TABLE>(b) the following teams:>TABLE>are respectively amended and become:>TABLE>2. In Part 3 of the Annex to Decision 92/452/EEC, in respect of the United States of America:(a) the following teams are added:>TABLE>(b) the following team is deleted:>TABLE>(c) the following team:>TABLE>is amended and becomes:>TABLE>Article 2 This Decision is addressed to the Member States.Done at Brussels, 12 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 19. 10. 1989, p. 1.(2) OJ No L 53, 24. 2. 1994, p. 23.(3) OJ No L 250, 29. 8. 1992, p. 40.(4) OJ No L 194, 17. 8. 1995, p. 12.